Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2123)

Complainant
v.

Shreeyamuna LLC /
Ankur Patel and Jasminben Patel
d/b/a Woodside Mini Mart,

Respondent.
Docket No. C-15-596
Decision No. CR3627

Date: February 9, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Shreeyamuna LLC / Ankur Patel and Jasminben Patel d/b/a
Woodside Mini Mart, at 999 Woodside Avenue, Greenville, South Carolina 29611, and
by filing a copy of the complaint with the Food and Drug Administration’s (FDA)
Division of Dockets Management. The complaint alleges that Woodside Mini Mart
impermissibly sold cigarettes to minors and failed to verify, by means of photo
identification containing a date of birth, that the purchasers were 18 years of age or older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et
seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500
civil money penalty against Respondent Woodside Mini Mart.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 10, 2014, CTP served the
complaint on Respondent Woodside Mini Mart by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,

Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Woodside Mini Mart has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 6:49 p.m. on December 16, 2013, at Respondent’s business
establishment, 999 Woodside Avenue, Greenville, South Carolina 29611, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Newport Box cigarettes to a person younger than 18 years of age. The inspector
also observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated March 13, 2014, CTP informed Respondent of the
inspector’s December 16, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 2:25 p.m. on July 2, 2014, at Respondent’s business
establishment, 999 Woodside Avenue, Greenville, South Carolina 29611,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Newport Box cigarettes to a person younger than 18 years of age. The
inspectors also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Woodside Mini Mart’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010).
Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than
18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photographic identification containing a purchaser’s date of birth, that no cigarette
purchasers are younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Shreeyamuna LLC / Ankur Patel and Jasminben Patel d/b/a Woodside Mini Mart.
Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties
after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

